
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3197
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 21, 2012
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To name the Department of Veterans Affairs
		  medical center in Spokane, Washington, as the Mann-Grandstaff Department
		  of Veterans Affairs Medical Center.
	
	
		1.Name of Department of
			 Veterans Affairs medical center, Spokane, WashingtonThe Department of Veterans Affairs medical
			 center in Spokane, Washington, shall after the date of the enactment of this
			 Act be known and designated as the Mann-Grandstaff Department of
			 Veterans Affairs Medical Center. Any reference to such medical center
			 in any law, regulation, map, document, record, or other paper of the United
			 States shall be considered to be a reference to the Mann-Grandstaff Department
			 of Veterans Affairs Medical Center.
		
	
		
			Passed the House of
			 Representatives December 20, 2012.
			Karen L. Haas,
			Clerk
		
	
